Title: From George Washington to James Clinton, 6 July 1781
From: Washington, George
To: Clinton, James


                  
                     
                     Dear SirHead Quarters Dobbs’s Ferry July 6th 1781
                  
                  In my last Letter, I requested you to forward all the Continental Troops from the Northward to West Point by Detachment as soon as possible—some circumstances since having made an alteration in the arrangements of the army, such of the Troops as shall not have been sent off, before the receipt of this Letter you will be pleased to detain at Albany untill further Orders: Causing the whole of the regular force to be assembled at that place, & held in the most perfect readiness for embarkation.
                  Transports must also be previously provided, so that the Troops may sail from thence at the shortest notice.  I am Dear Sir Your Most Obedt Servt
                  
                     Go: Washington
                  
               